 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568Allied General Services, Inc. and Local Union No. 636, United Association of Journeymen & Ap-prentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFLŒCIO.  Case 7ŒCAŒ41841 September 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN Upon a charge filed by the Union on March 9, 1999, the General Counsel of the National Labor Relations Board issued a complaint on April 19, 1999, against Al-lied General Services, Inc., the Respondent, alleging that it has violated Section 8(a)(1) and (3) of the National Labor Relations Act.  Although properly served copies of the charge and complaint, the Respondent failed to file an answer. On June 1, 1999, the General Counsel filed a Motion for Summary Judgment with the Board.  On June 3, 1999, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. On August 3, 1999, the Board issued a Notice of Pro-posed Remedies and To Show Cause.  No responses were filed to the August 3 notice. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated May 5, 1999, notified the Respondent that unless an answer were received by May 19, 1999, a Mo-tion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment and we consider the Respondent to have admitted all of the allegations of the complaint. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Michigan cor-poration with an office and place of business in Detroit, Michigan, has been engaged in the rental of boilers and also as a contractor engaged in the nonretail sale, repair, and installation of commercial boilers and burners.  Dur-ing the year ending December 31, 1998, a representative period, the Respondent, in conducting its business opera-tions described above, purchased and received at its De-troit facility goods valued in excess of $50,000 directly from points outside the State of Michigan.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Steve Dickenson held the posi-tion of president of the Respondent, and Michael D. Dickenson served as vice president.  These two individu-als are supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act. The following employees of the Respondent (the unit) constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act:  All full-time and regular part-time plumbers and pipe fitters employed by the Employer at its facility in De-troit, Michigan; but excluding office clerical employ-ees, managerial employees, guards and supervisors as defined in the Act.  By about February 24, 1999, a majority of the unit had designated and selected the Union as their representative for purposes of collective bargaining with the Respon-dent.  Since about February 24, 1999, based on Section 9(a) of the Act, the Union has been the exclusive collec-tive-bargaining representative of the unit. On about March 8, 1999, the Respondent, by its agents Steve Dickenson and Michael D. Dickenson, discharged all three of its unit employeesŠWilliam Ehlert, Brian Lacy, and Larry ZimmermanŠthereby eliminating the entire unit, and ceased engaging in the nonretail sale, repair, and installation of boilers and burners. The Respondent engaged in the above-described con-duct because Ehlert, Lacy, and Zimmerman joined the Union, selected it as their collective-bargaining represen-tative and engaged in concerted activities, and to dis-courage employees from engaging in these and other protected activities. CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has discriminated in regard to the hire or tenure or terms and conditions of employment of its employees, thereby discouraging membership in a labor organiza-tion, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act. 329 NLRB No. 58  ALLIED GENERAL SERVICES 569REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by discharging em
ployees Ehlert, Lacy, and 
Zimmerman, we shall order the Respondent to offer them 
full and proper reinstatement to
 their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed.  We also 
shall order the Respondent to make these employees 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them.  Backpay 
shall be computed in accordance with 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent also shall be required to remove from 
its files any references to the employees™ unlawful dis-

charges, and to notify the discriminatees in writing that 

this has been done. 
Further, having found that the Respondent has violated 
Section 8(a)(3) and (1) by ceasing that part of its busi-
ness operation involved in the nonretail sale, repair, and 
installation of boilers and burners, we shall order the 
Respondent to resume that operation at its facility in a 

manner consistent with the level and manner of doing 
business that existed before the three unit employees 
were discharged and the operation discontinued.  The 
Respondent will be permitted the opportunity at the 
compliance stage to establish that such a restoration rem-
edy would be unduly burdensome.  See 
Lear Siegler, 
Inc.
, 295 NLRB 857, 861 (1989), and 
We Can, Inc.
, 315 
NLRB 170,
 174 (1994). 
Our reinstatement and restoration remedy differs from 
that sought by the General Counsel.  In the complaint, 

the General Counsel did not seek an order requiring the 

Respondent to restore the nonretail operation in which 
the three discriminatees were employed.  Consequently, 
the General Counsel requested a limited order requiring 
the Respondent to offer rein
statement to the three dis-
criminatees only ﬁif at any future time Respondent hires 
any employees.ﬂ 
The General Counsel™s failure to seek the customary 
restoration and reinstatement remedies, however, does 

not preclude us from ordering those traditional remedies, 

as the Board has full authority over the remedial aspects 
of its decisions.
1  Nevertheless, in the unique situation 
presented in this no-answer summary judgment proceed-
ing, the Board decided to give the parties prior notice 
that it was considering imposing remedies beyond those 
sought in the complaint.  Thus, the Board issued the Au-
                                                          
                                                           
1 See, e.g., 
Schnadig Corp., 265 NLRB 147 (1982); 
Loray Corp., 184 NLRB 577 (1970). 
gust 3, 1999 notice of proposed remedies and to show 
cause, giving the parties an opportunity to express their 
positions on the validity and propriety of the imposition 
of the Board™s customary restoration and reinstatement 
remedies in this case.  As noted above, however, no re-
sponse was filed to this notice.  In these circumstances, 
and after careful consideration, we
 conclude that it is 
appropriate for us to order 
the full reinstatement remedy 
for the three discriminatees, and to require the Respon-
dent to reestablish its closed
 operation, consistent with 
Board precedent.
2 Further, in the complaint, the General Counsel seeks 
an order requiring the Respondent to recognize and bar-
gain with the Union as 
the exclusive collective-
bargaining representative of 
the unit, ﬁif at any future 
time, the Respondent™s workforce consists of two or 

more employees,ﬂ including the reinstated discrimina-
tees.3  By requesting this remedy, the General Counsel 
essentially is contending that because the unfair labor 
practices here are so serious and substantial, the possibil-
ity of erasing their effects and of conducting a fair repre-
sentation election is slight or impossible.  Thus, the Gen-
eral Counsel is, in effect, requesting a bargaining order 
under the principles set forth in 
NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969). 
Like the reinstatement remedy sought by the General 
Counsel, however, the bargaining order requested in the 
complaint was conditioned upon the Respondent™s resto-
ration of its closed operation, in which the three unlaw-
fully discharged employees were employed.  Thus, the 

Board™s August 3, 1999 notice of proposed remedies and 
to show cause also sought the parties™ views on the ap-
propriateness of a bargaining order.  Again, no party 
filed a statement or brief in response to the notice either 
opposing or supporting the issuance of a bargaining or-
der.  For the reasons set forth below, and in accord with 
our conclusion that traditional restoration and reinstate-
ment remedies are
 warranted here, we find that an un-
conditional bargaining order is a necessary part of our 
remedial order in this case. 
Under 
Gissel, the Board will issue a bargaining order, 
absent an election, in two categories of cases.  The first 
category involves ﬁexceptional casesﬂ marked by unfair 
labor practices so ﬁoutrageousﬂ and ﬁpervasiveﬂ that tra-
ditional remedies cannot erase th
eir coercive effects, thus 
rendering a fair election impossible.  The second cate-
gory involves ﬁless extraord
inary cases marked by less 
pervasive practices which nonetheless have a tendency to 
undermine majority strength and impede the election 
 2 ﬁWhen an employer has curtaile
d operations and discharged em-
ployees for discriminatory reasons, the Board™s usual practice is to 
order a return to the status quo ante.ﬂ  
We Can, Inc.
, 315 NLRB at 174 
(1994). 
3 The complaint does not allege that the Respondent violated Sec. 
8(a)(5) and (1) of the Act by failing to recognize and bargain with the 
Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570processes.ﬂ  In this second category of cases, the ﬁpossi-
bility of erasing the effects of past practices and of ensur-
ing a fair election . . . by the use of traditional
 remedies, 
though present, is slight and . . . employee sentiments 
once expressed [by authorization] cards would, on bal-
ance, be better protected by a bargaining order.ﬂ  Id. at 
613, 614Œ615. 
Here, there are several significant factors that militate 
in favor of a bargaining order.  We have found that the 

Union attained majority status in the unit on February 24, 

1999, and that it has been 
the unit employees™ collective-
bargaining representative since that time.  We also have 
found that less than 2 weeks after that date, the Respon-
dent™s president and its vice president discharged the 
entire unit and shut down the part of its operation in 
which that unit worked because the employees had se-
lected the Union as their bargaining representative.  
Thus, in response to their employees™ union activities, 
the Respondent™s highest offi
cials swiftly reacted with 
draconian actions that affect
ed the livelihood of every 
one of the unit
 employees.  Clearly, there is a strong like-
lihood that the Respondent™s unfair labor practices will 
have a pervasive and lasting deleterious effect on the 
Respondent™s employees™ exercise of their Section 7 
rights.  As the Board stated in 
Cassis Management Corp.
, 323 NLRB 456, 459 (1997), enfd. 152 F.3d 917 (2d Cir. 

1998), cert. denied 525 U.S. 983 (1998): 
 Discharge of an entire bargaining unit is the ul-
timate retaliation for union activity, the final assault 

on the employment relationship.  It is difficult to 
conceive of unfair labor practices with more severe 
consequences for employees or with more lasting ef-
fects on the exercise of Section 7 rights.  Mass dis-
charges leave no doubt as to
 the response that the 
employees will reasonably fear from their employer 
if, after reinstatement, they persist in their support 
for a union.  [Id. at 459.] 
 Consequently, we conclude that the Respondent™s con-
duct places it in the realm of those exceptional cases war-

ranting a bargaining order under category I of the 
Gissel standard, such
 that traditional remedies cannot erase the 
coercive effects of the conduct, making the holding of a 
fair election impossible.
4 This case is distinguishable from prior no-answer 
summary judgment proceedings in which the Board de-
clined to grant the General Counsel™s request for a 
Gissel bargaining order.  See, e.g., 
Center State Beef & Veal 
Co.
, 327 NLRB 1246 (1999); 
Imperial Floral Distribu-
tors
, 319 NLRB 147 (1995); 
FJN Mfg., 305 NLRB 656 
(1991); 
Bravo Mechanical
, 300 NLRB 1019 (1990); 
Control & Electrical System Specialists
, 299 NLRB 642 
(1990); 
Binney™s Casting Co.
, 285 NLRB 1095 (1987); 
                                                          
                                                           
4 See also Balsam Village Management Co.
, 273 NLRB 420 (1984), 
enfd. 792 F.2d 29 (2d Cir. 1986). 
Michigan Expediting Service
, 282 NLRB 210 (1986); 
Handy Dan™s Convenience
 Store
, 275 NLRB 394 (1985); 
and Power Jet Cleaning, Inc.
, 270 NLRB 975 (1984). 
In the cited cases, the Boar
d found that the respective 
complaints did not allege sufficient facts to enable the 
Board to evaluate the pervas
iveness of the violations.  
For example, in those cases, 
the complaints, in one or 
more respects, did not allege the size of the units, the 

number of employees directly affected by the violations, 
the extent of dissemination, if any, of the violations 

among the employees not directly affected by them, or 
the identity of the perpetrator of the unfair labor practice. 
In marked contrast to those cases, however, here the 
complaint alleges sufficient facts on which to assess the 
pervasiveness of the unfair labor practices and to sustain 

a category I order.  Thus, in 
the instant case we know the 
size of the unit, that all three unit employees were di-
rectly affected by the violations and therefore dissemina-
tion was complete, and that the violations were commit-
ted by the two highest ranking officials of the Respon-
dent.  We conclude that ther
e are no material facts bear-
ing on the appropriateness of a bargaining order that are 
absent from the complaint.
5  Accordingly, we find that a 
bargaining order is warranted to remedy the Respon-
dent™s unlawful conduct.
6 ORDER The National Labor Relations Board orders that the 
Respondent, Allied General Services, Inc., Detroit, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against 
employees and/or discontinue the operation in which 

they are employed because th
ey select Local Union No. 
636, United Association of Journeymen & Apprentices 
of the Plumbing and Pipe Fitting Industry of the United 
States and Canada, AFLŒCIO, or any other labor organi-
zation, as their collective-ba
rgaining representative, or 
because they engage in concerted activities. 
 5 In any event, in a category I case 
like this one, the District of Co-
lumbia Circuit Court of Appeals has held that the Board ﬁneed not 
make detailed findings of the type 
required for Category II cases, but 
instead must only make ‚minimal findings™ of the lasting effect of un-
fair labor practices to support abargaining order.™™ 
Power, Inc. v. 
NLRB, 40 F.3d 409, 422 (1994).  Consistent with the court™s decision, 

we have set forth our reasons for find
ing that the detrimental effects of 
the unfair labor practices here will persist over time. 
6 Member Hurtgen finds it unnecessary to pass on whether a 
Gissel bargaining order is warranted under cat
egory I standards.  Neither the 
complaint nor the notice of proposed remedies and to show cause speci-

fied that the General Counsel sought, or that the Board was consider-

ing, a 
Gissel I bargaining order.  For example, the complaint did not 
allege that the unfair labor practi
ces were outrageous and pervasive.  
Nor did the notice make that claim. 
 However, Member Hurtgen agrees 
with his colleagues that a bargaining order is warranted under category 
II standards. 
 ALLIED GENERAL SERVICES 571(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the 
date of this Order, reestab-
lish and resume that part of its operation involved in the 
nonretail sale, repair, and installation of boilers and 
burners consistent with the level and manner of operation 
that existed before the oper
ation was closed on March 8, 
1998, and offer William Ehlert, Brian Lacy, and Larry 
Zimmerman full reinstatement to their former jobs or, if 
those positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or 
other rights and privileges previously enjoyed, unless it 
can show in compliance proceedings that those actions 
would be unduly burdensome. 
(b) Make employees Ehlert, Lacy, and Zimmerman 
whole for any loss of earnings and other benefits suffered 

as a result of their unlawful discharges, in the manner set 
forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges of 

employees Ehlert, Lacy, and Zimmerman, and within 3 

days thereafter, notify them in
 writing that this has been 
done and that their discharges will not be used against 
them in any way. 
(d) Upon request, recognize and bargain with Local 
Union No. 636, United Association of Journeymen & 
Apprentices of the Plumbing and Pipe Fitting Industry of 
the United States and Canada, AFLŒCIO as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit on terms and conditions of 

employment, and if an understanding is reached, embody 
the understanding in 
a signed agreement: 
 All full-time and regular part-time plumbers and pipe 
fitters employed by the Employer at its facility in De-
troit, Michigan; but excluding office clerical employ-
ees, managerial employees, guards and supervisors as 
defined in the Act. 
 (e) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Detroit, Michigan, copies of the attached 

notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
                                                          
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since March 8, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT discharge or otherwise discriminate 
against you and/or discontinue the operation in which 
you were employed because 
you select Local Union No. 
636, United Association of Journeymen & Apprentices 
of the Plumbing and Pipe Fitting Industry of the United 
States and Canada, AFLŒCIO, or any other labor organi-
zation, as your collective-bargaining representative, or 
because you engage in concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
reestablish and resume that part of our operation in-
volved in the nonretail sale, repair, and installation of 

boilers and burners consistent with the level and manner 
of operation that existed before the operation was closed 
on March 8, 1998, and
 offer William Ehlert, Brian Lacy, 
and Larry Zimmerman full reinstatement to their former 
jobs or, if those positions no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or other rights and privileges previously enjoyed, unless 
we can show in compliance 
proceedings that those ac-
tions would be unduly burdensome. 
WE WILL make employees Ehlert, Lacy, and Zimmer-
man whole for any loss of earnings and other benefits 
suffered as a result of thei
r unlawful discharges, with 
interest. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charges of employees Ehlert, Lacy, and Zimmerman, and 
within 3 days thereafter, we will
 notify them in writing 
that this has been done and that their discharges will not 
be used against them in any way. 
WE WILL, on request, recognize and bargain with Local 
Union No. 636, United Association of Journeymen & 

Apprentices of the Plumbing and Pipe Fitting Industry of 
the United States and Canada, AFLŒCIO as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit on terms and conditions of 

employment, and if an understanding is reached, embody 
the understanding in 
a signed agreement: 
 All full-time and regular part-time plumbers and pipe 

fitters employed by us at our facility in Detroit, Michi-
gan; but excluding office clerical employees, manage-

rial employees, guards and supervisors as defined in the 
Act. 
 ALLIED 
GENERAL 
SERVICES
, INC.  